—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered July 28, 1993, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*528The defendant contends that he is entitled to disclosure of the Grand Jury minutes so that he can determine whether exculpatory evidence was presented to the Grand Jury and whether the defense of justification was charged. However, the defendant’s potential challenges to the Grand Jury proceedings are not jurisdictional in nature and, thus, have been forfeited by the entry of his plea of guilty (see, People v Peterson, 216 AD2d 591; People v Warf, 208 AD2d 874; People v Gerber, 182 AD2d 252, 259-261). In any event, the People were not obligated to present testimony supporting a potential justification defense to the Grand Jury, and their alleged failure to do so does not provide a compelling reason to depart from the general rule that Grand Jury proceedings remain secret (see, People v Mitchell, 82 NY2d 509, 515; People v Lancaster, 69 NY2d 20, 26; Matter of District Attorney of Suffolk County, 58 NY2d 436).
The defendant pleaded guilty with the understanding that he would receive the sentence that was actually imposed. Thus, he has no basis to contend that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Sullivan, Friedmann and Krausman, JJ., concur.